Title: From George Washington to Christopher Colles, 25 January 1783
From: Washington, George
To: Colles, Christopher


                        
                            Sir
                            Head Quarters Newburgh Janry 25th 1783
                        
                        At the same time I am to acknowledge the rect of your Letter of the 17th inst. and to agree with you in
                            sentiment that nothing can be attempted in the Works you project, so long as the War continues, I must take the liberty
                            also to inform you candidly I do not imagine, that the State of Virginia, or either of the southern States or Companies of
                            Gentlemen in them, will for many years to come, think themselves sufficiently interested in the commerce of the great
                            Rivers you mention, to incur any considerable expence in opening the Navigation of them.
                        You may be assured, Sir, I can be actuated with no unfriendly motive in thus giving you my opinion, &
                            that I should not discourage the Project did I not apprehend you would meet with insuperable difficulties. for the plan is,
                            I believe, not only practicable in itself, but if executed, would hereafter be of immense advantage in its consequences; and
                            indeed I have no doubt it will in some future age, (which perhaps the rapid increase of population & wealth after
                            the War may precipitate beyond all calculation) be carried into execution.
                        But from the present juvinile State of the Country, the abundance of land, the scarcity of labourers, and the
                            want of resources, I say from these, & many other circumstances, it appears to me that this is too early a day for
                            accomplishing such great undertakings; and that it would be more advisable to turn your attention & abilities to
                            works of more facility in the performance & of more immediate public utility, in attempting which you will
                            doubtless experience the encouragement & patronage of all who are friendly to the liberal & useful Arts,
                            as well as the interests of society & their Country. With due regard I am Sir Your Most Obed.
                            Servt
                        
                        
                            P.S. There was a Scheme just at the Commencement of this War for opening the navigation of the
                                Potowmac, this, from the troubles of the times, was laid aside, but I think it far more likely to succeed than
                                that suggested in your Letter.
                        
                    